Me. Chief Justice QuiñoNes,
after making the foregoing-statement of facts, delivered the opinion of the court, as follows:
The summary proceedings provided for by the Mortgage Law for the foreclosure of mortgage credits are an esssential and integral part of the law itself which has not been repealed by the new' Code of Civil Procedure, nor by any other legal provision and, therefore, so long as it stands the provisions of article 127 of the said law must be complied with, pursuant to which the appraised value of the mortgaged premises agreed upon by the contracting parties must be stated in mortgage instruments, to the end that the same may be taken as a basis for the public sale that must be held in case that, upon maturity of the loan, the satisfaction of debt should not appear in the registry of property to have been effected.
The aforesaid requirement not having been complied with in the aforesaid instrument of the 3d of December ultimo, it contains a defect which, though it cannot be qualified as being-incurable, as it does not necessarily imply a nullity of the obligation therein contracted, yet, it should be qualified as a curable defect and be so stated in the decision, in compliance with the provisions of the law on the subject, enacted by the Legislative Assembly of this Island, approved March 1, 1902, relative to appeals from the decisions of registrars of property.
In view of the provisions of law hereinbefore mentioned and of article 110 of the Regulations for the execution of the Mortgage Law, the decision of the Registrar of Property of Caguas, entered at the end of the instrument referred to in this appeal, is hereby sustained, and the same shall be transmitted to the registrar, together with a copy of this decision, for his information and other proper purposes-
*71Justices Hernández, Figueras, MacLeary and Wolf concurred.